Title: Isaac H. Tiffany to Thomas Jefferson, 8 August 1816
From: Tiffany, Isaac H.
To: Jefferson, Thomas


          
            Sir.
            Schoharie, N.Y. 8 Aug. 1816.
          
          Will you be so good as to assist me from a doubt. Mr Gillies, historiographer to the king for Scotland has translated Aristotle’s works into english. I have not seen the original, nor a translation into any other language than the beforementioned; but from the introductions to the Several books “on polities,” &
			 the notes, remarks & conclusions, altogether foreign from the text, of the great author, I am desirous to know, whether the translation is full & fair? Would it not be well, could a pure
			 original be found, that the republican author should be translated by a republican? We regard with anxious & scrupulous suspicion, the precious relics which have passed through unhallowed
			 hands.
			 And if the productions of the “deepest thinker of all antiquity” shall have suffered by time by tyranny or barbarism, Who can restore the pristine proportion solidity & polish but the deepest
			 thinker of all the moderns—
          Sir please to receive my wishes & respects—
          Isaac H. Tiffany.
        